DETAILED ACTION
This Office action is in reply to application no. 16/627,320, filed 29 December 2019 with a preliminary amendment filed 3 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 120, 121, 122, 130, 140, 150, 160, 220, 221, 222, 223, 320, 321, 330, 340, 350.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities: throughout the claims the applicant uses the word “complementary” to refer to his currency.  Based on the specification, this cannot be the correct word, as it means “combining in such a way as to enhance or emphasize the qualities of each other”, such as the musicians in a harmonious melody, which makes no sense in the context of the overall invention.  The Examiner presumes this was simply a common misspelling of “complimentary” (even dictionaries explain that these are commonly confused with each other) which means “provided for free or without charge”, and will examine the claims as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a statutory category of invention, as each is directed to a non-transitory computer-readable medium, which is an article of manufacture.  The claim(s) recite(s) determining four values, a payment and a rate, each in no particular way, and issuing a type of currency to certain persons.  Certain dependent claims specify how some of this is done by the use of mathematical formulas, e.g. claim 5.
Determining values and rates and providing currency to people are fundamental economic practices and also commercial interactions, both of which are among the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  Further, some of the claims recite mathematical equations or formulas as noted above.  Further, the entire process could, in the absence of computers, be performed mentally and with a pen and paper.  A person can determine values and prices in the mind, can select a payment by mental process, and can issue chit currency on paper, as was once a quite common thing to do.  None of this would present the slightest difficulty, and none requires or implicates any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data relating to values, rates, payments and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a computer performs a process “by executing the steps of”, followed by a listing of the abstract steps devoid of any technical or implementation detail, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and medium storing instructions.  These elements are recited at a high degree of generality and the specification does not even mention them at all.  They only perform generic computer functions of determining numeric values and sending output to someone.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 10 and 15 are simply further descriptive of the type of information being manipulated, claims 3-9 simply recite mathematical equations or formulas, claims 11-13 simply recite additional abstract manipulation of data, and claim 14 simply requires storing data and additional output (“issuing”).  The claims are not patent eligible.
The Examiner has thoroughly reviewed the originally filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. (U.S. Publication No. 2018/0349898, filed 5 June 2017) in view of Taylor et al. (U.S. Patent No. 8,408,455) further in view of Vergun (U.S. Publication No. 2014/0006135).

In-line citations are to Ayikara Kizhakayil.
With regard to Claim 1:
Ayikara Kizhakayil teaches: A non-transitory computer-readable medium [0018; a “physical object” having “a storage medium”; 0078; a “tangible computer-readable medium”] having stored thereon software instructions [0078; the medium comprises “computer-executable instruction”] that, when executed by a processor, [0074; “processors of the exchange computer system”] cause the processor to generate a universal complementary digital currency for loyalty and incentive reward programs, by executing the steps of:
(i) determining a book value (B value) [0031; a “Value” by “book”; 0199; the process is used to “determine the value” of such things] and a market price value (MP value)… [id.; “Market by Price”] 
(iii) determining a value of universal complementary digital currency (UCDC value) and a quantity (Q) of universal complementary digital currency to be initially issued; [0184; “the token generator 604 may generate and configure additional electronic tokens for the different financial instruments” after the initial “Electronic tokens 702, 708, 714, 720 and 726 may be transmitted by token generator 604 to each of terminals 510A, 510B, and 510C”; 0215; a “quantity” and “value” are determined]
(iv) determining a payment (P) to be deposited by the participating business for the issuance of universal complementary digital currency… [0215; a “cash offset part of the account may be maintained to charge fees to the financial device”]
(vi) issuing universal complementary digital currency to customers of each participating business… [0206; the token is provided to the user]

Ayikara Kizhakayil does not explicitly teach loyalty and incentive reward programs offered by each participating business, determining an estimated monetary value (EM value) value for outstanding loyalty and incentive reward program liability for each participating business, or that persons are entitled to receive loyalty and incentive rewards from the business, though he does explicitly teach estimating values [e.g. 0229; “estimate the quantity of futures and options contracts needed to be held by the distributor”] but it is known in the art.  Taylor teaches a promotional reward system [title] That can give to a person with a “rewards account” a “redeemable coupon” or a “certificate for a free product or service”. [Col. 17, lines 35-37] A “fee” may be used to “cover the liability” of the overall process. [Col. 26, lines 18-20] The customers “earn promotional awards”, [Col. 1, line 33] and so are entitled to them.  Taylor and Ayikara Kizhakayil are analogous art as each is directed to electronic means for providing currency-type items to customers and making determinations of financial value.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Taylor with that of Ayikara Kizhakayil, as market forces at the time of the invention were increasingly driving developers to use reward/loyalty programs in all manner of trade and business; further, it is simply a substitution of one known part for another with predictable results, simply determining an item of value to provide to a person in the manner of Taylor rather than that of Ayikara Kizhakayil; the substitution produces no new and unexpected result.

Ayikara Kizhakayil does not explicitly teach determining a buy-back/credit back guarantee rate (G rate), but it is known in the art.  Vergun teaches a social currency method [title] which works with “loyalty rewards programs” [0080] and in which a “buy-back rate” is determined to convert the inventor’s social currency (which he refers to an amount of which as “$DF”) to a fiat currency. [0119] He determines his amounts by “formula”. [0098] Vergun and Ayikara Kizhakayil are analogous art as each is directed to electronic means for establishing value of financial instruments.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Vergun with that of Ayikara Kizhakayil to determine how to proceed if someone wants to dispose of a reward currency for cash, as taught by Vergun; further, it is simply a combination of known parts with predictable results, simply performing Vergun’s steps after those of Ayikara Kizhakayil; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

The phrases “to be deposited as payment in a universal complementary digital currency reserve fund by the participating business”, “thereby replacing loyalty and incentive reward programs of each participating business with universal complementary digital currency” and “for the participating business to sell universal complementary digital currency back to the universal complementary digital currency reserve fund” consist entirely of intended-use language which is considered but given no patentable weight; it is not positively claimed that the computer executing the instructions of the claimed medium in fact does any such depositing, replacing or selling.


With regard to Claim 2:
The non-transitory computer-readable medium of claim 1, wherein the software instructions further causes the processor to apply formulas to determine the values for loyalty and incentive reward programs, outstanding loyalty and incentive reward program liabilities, and buy-back credit guarantee rates. [Vergun, 0098 as cited above in regard to claim 1; as Vergun establishes the use of a formula to determine a quantity, it would have been obvious to one of ordinary skill in the art at the relevant time to apply a formula to determine other quantities, as it is merely a substitution of one known datum for another with predictable results]

With regard to Claim 7:
The non-transitory computer-readable medium of claim 2, wherein the formula to determine the payment (P) to be deposited by the participating business for the issuance of universal complementary digital currency is:
P=EM x (total outstanding loyalty and incentive reward program units). [Vergun, 0097; a quantity is equal to another quantity “times a multiple”; it would have been obvious to one then of ordinary skill in the art to combine this feature of Vergun with the teaching of Ayikara Kizhakayil as it is simply two substitutions of known parts with predictable results: first, applying Vergun’s multiplication technique to obtain a numeric value instead of the techniques of Ayikara Kizhakayil; second, using this technique on the claimed and disclosed data rather than the data of Vergun, neither of which produce any new and unexpected result]

With regard to Claim 15:
The non-transitory computer-readable medium of claim 2, wherein the loyalty and incentive reward programs comprise one or more of frequent flyer miles, cash back rewards, complimentary food and beverage, complimentary hotel stays, complimentary airline tickets, free services, free merchandise, reward points, and discount coupons. [Vergun, 0037; “discount coupons”]

This claim is not patentably distinct from claim 2 as it consists entirely of nonfunctional printed matter which bears no functional relation to the substrate and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Tully (U.S. Patent No. 8,666,856).

These claims are similar so are analyzed together.
With regard to Claim 3:
The non-transitory computer-readable medium of claim 2, wherein the formula to determine the B value of loyalty and incentive reward programs of a participating business is:
B= (loyalty and incentive reward program liability)/(total outstanding loyalty and
incentive reward program units),
wherein the loyalty and incentive reward program liability is a monetary value owed by the participating business to loyalty and incentive reward program customers; and
wherein the total outstanding loyalty and incentive reward program units are reward units owed by the participating business to loyalty and incentive reward program customers.

With regard to Claim 4:
The non-transitory computer-readable medium of claim 2, wherein the formula to determine the MP value of loyalty and incentive reward programs of a participating business is:
MP= (Reward product standalone market price)/ (the amount of reward units that can be exchanged (redeemed) for the product);
wherein the standalone market price of a single reward product is the product’s most recent average sale price; and
wherein the standalone market price for multiple products is the multiple products’ most recent cumulative average sale price.

Ayikara Kizhakayil, Taylor and Vergun teach the medium of claim 2 including the use of the particular data claimed in these claims, but do not explicitly teach dividing them, which is the only actual limitation of these claims – explanations of what the data mean to a human impart neither structure nor functionality to the claimed medium – but the division of two financial quantities is known in the art.  Tully teaches a method of determining risk [abstract] in which a “liability ration” is determined by “dividing” two quantities. [Col. 9, lines 61-64] Tully and Ayikara Kizhakayil are analogous art as each is directed to electronic means for determining risk (such as the liability of Ayikara Kizhakayil).

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tully with that of Ayikara Kizhakayil, Taylor and Vergun in order to use proportion as a way of making a measurement, as taught by Tully; further, it is simply a substitution of one known part for another with predictable results, simply determining a measure by the means of Tully rather than that of Ayikara Kizhakayil; the substitution produces no new and unexpected result.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Arnott et al. (U.S. Publication No. 2012/0215717).

With regard to Claim 5:
The non-transitory computer-readable medium of claim 2, wherein the formula to determine the EM value for outstanding loyalty and incentive reward program liability for each participating business is: EM= (B x 50%) + (MP x 50%).

Ayikara Kizhakayil, Taylor and Vergun teach the medium of claim 2 but do not explicitly teach that a number is the average of two numbers, which is all this claim does, but it is known in the art.  Arnott teaches an accounting system [title] in which a financial quantity is computed using a “weighted average” with “equal weighting for each of objective metrics”, [0178] which can consist of “two of the foregoing” metrics. [0063] Arnott and Ayikara Kizhakayil are analogous art as each is directed to electronic means for determining financial values or quantities.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Arnott with that of Ayikara Kizhakayil, Taylor and Vergun in order to perform normalization, as taught by Arnott; further, it is simply a substitution of one known part for another with predictable results, simply computing a number in the manner of Arnott in place of that of Ayikara Kizhakayil using the data of the latter; the substitution produces no new and unexpected result.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Pierce et al. (U.S. Publication No. 2017/0103458).

These claims are similar so are analyzed together.
With regard to Claim 6:
The non-transitory computer-readable medium of claim 2, wherein the formula to determine the quantity (Q) of universal complementary digital currency to be initially issued is:
Q=MP/(UCDC value x total outstanding loyalty and incentive reward program units).

With regard to Claim 9:
The non-transitory computer-readable medium of claim 2, wherein the formula to determine the G rate for universal complementary digital currency generated for outstanding loyalty and incentive reward programs is: G= (UCDC value x EM)/MP.

Ayikara Kizhakayil, Taylor and Vergun teach the medium of claim 2 but do not explicitly teach that a number is the ratio of a number and a product, but it is known in the art.  Pierce teaches a method of managing derivative contracts [title] in which a “reward” is provided [0041] and which this involves “dividing” a certain quantity by a number obtained by “multiplying [a] value by a normal normalizing factor”. [0042] Pierce and Ayikara Kizhakayil are analogous art as each is directed to electronic means for making financial computations.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pierce with that of Ayikara Kizhakayil, Taylor and Vergun, as financial calculations frequently involve ratios; further, it is simply a substitution of one known part for another with predictable results, simply deriving a quantity in the manner of Pierce rather than that of Ayikara Kizhakayil; the substitution produces no new and unexpected result.

Note that the difference between claim 6 and claim 9 is simply the human interpretation of the data, which is of no patentable significance in a medium claim as it is nonfunctional, descriptive and imparts neither structure nor functionality to the medium nor to any computer carrying out its instructions, and that the quotient is in the numerator of one and denominator of the other, an obvious variation as it is simply a substitution of one known part for another with predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Katz (U.S. Publication No. 2002/0013767).

With regard to Claim 8:
The non-transitory computer-readable medium of claim 2, wherein the formula to determine the universal complementary digital currency’s exchange rate (ER) to a national currency is:
ER= 1: (UCDC value)/MP.

Ayikara Kizhakayil, Taylor and Vergun teach the medium of claim 2 but do not explicitly teach that a number is the inverse  of a ratio, but it is known in the art.  Katz teaches an electronic funds transfer system [title] in which a quantity is equal to “the inverse of” a particular “ratio” involving a quantity of “new funds”. [0105] Katz and Ayikara Kizhakayil are analogous art as each is directed to electronic means for making financial computations.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Katz with that of Ayikara Kizhakayil, Taylor and Vergun, as financial calculations frequently involve ratios; further, it is simply a substitution of one known part for another with predictable results, simply deriving a quantity in the manner of Katz rather than that of Ayikara Kizhakayil; the substitution produces no new and unexpected result.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Pierce et al. further in view of Szabo et al. (U.S. Publication No. 2015/0379636).

With regard to Claim 10:
The non-transitory computer-readable medium of claim 9, wherein the software instructions further cause the processor to determine a floating G rate for the universal complementary digital currency, by performing the steps of determining a consumer price index (CPI) of each country issuing universal complementary digital currency, and setting a floating G rate based on the country’s CPI.

Ayikara Kizhakayil et al. teach the medium of claim 9 but do not explicitly teach determining a buy-back based on a CPI, but it is known in the art.  Szabo teaches a system of redistributing funds based on asset values. [title] It determines a “buyback price” [0012] by using one or more of several factors, one of which is a “consumer or other price index”. [0014] Szabo and Ayikara Kizhakayil are analogous art as each is directed to electronic means for making financial computations.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Szabo with that of Ayikara Kizhakayil et al. in order to use publicly-available information such as a CPI to make determinations, as taught by Szabo; further, it is simply a substitution of one known part for another with predictable results, simply basing a number on the datum of Szabo rather than that of Vergun; the substitution produces no new and unexpected result.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Dodds-Brown et al. (U.S. Publication No. 2014/0279513).

With regard to Claim 11:
The non-transitory computer-readable medium of claim 2, wherein the software instructions further cause the processor to determine whether a participating business qualifies as premium member, by executing the step of determining whether the participating business has deposited payment in the universal complementary digital currency reserve fund, prior to generating a universal complementary digital currency for loyalty and incentive reward programs offered by the participating business.

Ayikara Kizhakayil, Taylor and Vergun teach the medium of claim 2 including classifying merchants in such a way that one class may be seen as “premium” compared to another, such as determining a “level of sponsorship”, [Vergun, Sheet 12, Fig. 12] but do not explicitly teach making a deposit to reserve prior to issuing a reward, but it is known in the art.  Dodds-Brown teaches a reserve card system [title] in which “funds are transferred from [a] demand deposit account 150 to [a] shadow reserve account”, [0030] and later issues an “incentive” such as “a reward of loyalty points” or “a deposit of additional funds”. [0031] Dodds-Brown and Ayikara Kizhakayil are analogous art as each is directed to electronic means for managing financial information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dodds-Brown with that of Ayikara Kizhakayil, Taylor and Vergun in order to ensure funds are available to cover a transaction, as taught by Dodds-Brown; further, it is simply a combination of known parts with predictable results, simply performing Dodds-Brown’s first step before issuing currency; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Dodds-Brown et al. further in view of Strongin, II et al. (U.S. Patent No. 8,103,570).

These claims are similar so are analyzed together.
With regard to Claim 12:
The non-transitory computer-readable medium of claim 11, wherein the software instructions further cause the processor to provide premium members with options to buy, sell or exchange universal complimentary digital currency by determining whether the premium members have an excess of, or lack universal complimentary digital currency, and to keep records of all transactions.

With regard to Claim 13:
The non-transitory computer-readable medium of claim 11, wherein the software instructions further cause the processor to provide the reserve fund with options to buy, sell or exchange universal complimentary digital currency by determining appreciation or depreciation of universal complimentary digital currency on a timely basis, and by establishing whether there is a need to increase or decrease circulation of universal complementary digital currency, and to keep records of all transactions.

Ayikara Kizhakayil et al. teach the method of claim 11 including recording transactions [e.g. Vergun, 0101] but do not explicitly teach providing an option, but it is known in the art.  Strongin teaches a securities-trading platform [title] which provides a “put option” and makes a determination whether an amount of funds is “sufficient to cover its potential losses” if a “market price” falls below a “strike price”, which reads on depreciation. [Col. 1, lines 21-23, 33-34] Strongin and Ayikara Kizhakayil are analogous art as each is directed to electronic means for managing financial information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Strongin with that of Ayikara Kizhakayil et al. in order to give people options, as taught by Strongin; further, it is simply a combination of known parts with predictable results, simply providing Strongin’s step after the others; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ayikara Kizhakayil et al. in view of Taylor et al. further in view of Vergun further in view of Ortiz (U.S. Publication No. 2017/0330181).

With regard to Claim 14:
The non-transitory computer-readable medium of claim 2, wherein the software instructions further cause the processor to keep record of all transactions, by performing the steps of (a) establishing a crypto-currency public ledger; (b) establishing a centralized universal complementary digital currency system; (c) issuing universal complementary digital currency to customers of participating businesses; (d) issuing crypto-currency to customers of businesses accepting crypto-currency; (e) establishing a conversion system to convert loyalty and incentive reward programs into crypto-currency or universal complementary digital currency; and (f) providing transaction reports.

Ayikara Kizhakayil, Taylor and Vergun teach the medium of claim 2 including the establishment of the currency system and providing the currency, as cited above, providing reports [0023] and converting one form of currency to another [e.g. Vergun, 0091] but do not explicitly teach the use of crypto-currency, but it is known in the art.  Ortiz teaches electronic transaction processing. [title] It include providing currency conversion from rewards points to an equivalent cash value. [0180] It makes use of “public ledgers, such as blockchain”, [0196] and explicitly uses cryptocurrency. [0197; “cryptocurrencies such as bitcoin”] Ortiz and Ayikara Kizhakayil are analogous art as each is directed to electronic means for managing financial information.
It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ortiz with that of Ayikara Kizhakayil, Taylor and Vergun, as market forces at the time were increasingly driving developers to find new ways of employing cryptocurrencies such as those of Ortiz; further, it is simply a substitution of one known part for another with predictable results, using Ortiz’ cryptocurrency in place of, or in addition to, the currency of Ayikara Kizhakayil; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694